DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 of the claim set received 7/17/2019 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: ‘a locking system’ in claim 1.  The ‘locking system’ uses generic placeholder ‘system’ coupled with the functional language of ‘locking’ and ‘configured to be actuated from an outside of the nacelle between a locked position in which the locking system locks the hinged cover onto the structure and an unlocked position in which the locking system does not lock the hinged cover onto the structure’.
The claimed ‘locking system’ corresponds to several catches distributed around the hinged cover as described at para. 0049 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Garcia (US 4,920,744) is considered the closest prior art of record.  Garcia discloses a turbine engine assembly (see Fig. 1) of an aircraft including a nacelle (the outer structure of the core as shown in Fig. 2), the nacelle comprising: 
a structure 40 comprising an attachment zone (intersection of 40 and B, see Fig. 2) configured to be fastened to an attachment strut B of the aircraft, 

a hinged cover 34 arranged on an upper portion (see Fig. 3, upper portion at top of figure) of the nacelle, at a rear of the first cover 20 (see Fig. 2),
a hinge system ensuring a movement of the hinged cover alternately between a closed position in which the hinged cover is aerodynamically continuous with other covers and an open position in which the hinged cover clears an opening in the nacelle (see two positions shown in Fig. 2 and in Fig. 3), and comprising on either side (the top side) of a mid-plane (see Fig. 3, the plane defined as aligned with rods 36 through the rotational/longitudinal axis of the engine) of the nacelle, a front rod (forward rod 36 as shown in Fig. 2) and a rear rod (rearward rod 36 as shown in Fig. 2) that are one in front of the other, where two ends of each rod are in a same plane parallel to the mid-plane, where a first end of each rod is mounted hinged on the hinged cover, where a second end of each rod is mounted hinged on the structure (see Figs. 2 and 6), 
a locking system (comprising catches 70 as shown in Figs. 8 and 10) configured to be actuated between a locked position in which the locking system locks the hinged cover onto the structure and an unlocked position in which the locking system does not lock the hinged cover onto the structure (as discussed at col. 6, l. 15-col. 7, l. 27), and 
at least one cylinder (Figs. 2-3, element 54), a first end of which is mounted hinged on the structure, and a second, opposite end of which is mounted hinged on the hinged cover (as shown in Fig. 3), and that is arranged to assist the opening of the 
	Garcia does not disclose that the hinged cover is arranged between the first cover and the attachment zone or that the locking system is configured to be actuated from an outside of the nacelle.  It would not have been obvious to have modified Garcia and placed the hinged cover 34 between the first cover 20 and the attachment zone (at intersection of 40 and B) because the hinged cover 34 is arranged to hinge on the structure 40 which is positioned at the attachment zone as best shown in Fig. 2 and such a modification would require complete reworking of the hinge system.
	Claims 2-5 are allowable at least by basis on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                Primary Examiner, Art Unit 3741                                                                                                                        Examiner, Art Unit 3741